DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 11, 2022 has been entered. Claims 1, 3-5, 8-10, and 15-17 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the previous Office Action mailed on May 11, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"movement mechanism" in claims 3, and 5- interpreted as control device and any movable surface as described in page 12 of the instant specification or equivalents thereof.
 “an optical transmission system” in claim 4- interpreted as an optical path comprising mirror, and beam expander as described in Fig. 2 or equivalents thereof.
“a drive mechanism” in claim 5- interpreted as numerical control device and any movable surface as described in page 12 of the instant specification or equivalents thereof.
“control device” in claim 8- interpreted as a computer operated by a computer program as described in page 20-21 of the instant specification or equivalents thereof .
“pure water unit” in claim 9- interpreted as an ion-exchange resin filter as described in page 14 of the instant specification or equivalents thereof.
“addition device” in claim 10- interpreted as a tank and a dropping device or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-10, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “gravitational direction”. The term is not defined by the claim, the specification does not provide any explanation for the term. It is not clear which direction is gravitational direction. On Earth, a tool placed in any  cartesian coordinate feels gravitational pull of the Earth. For compact prosecution, the term is interpreted as any direction. 
Claims 3-5, 8-10, 16-17 are rejected based on their dependency on claims 1 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al., US 20160138127 (hereafter Nomura).
Regarding claim 1,
Nomura teaches a laser processing apparatus where the laser oscillator irradiates the laser light to the surface through the liquid via an optical window. Hence Nomura is from the same field as the instant claim.
 “A laser peening processing device comprising:” (Abstract in Nomura teaches a laser peening apparatus “for surface treatment by supplying liquid to a surface of the target member and irradiating pulsed laser light to the surface of the target member via the liquid.”)
“a laser oscillator configured to oscillate a laser beam;” (Abstract teaches “The laser oscillator irradiates the laser light to the surface through the liquid via an optical window.”)

    PNG
    media_image1.png
    360
    530
    media_image1.png
    Greyscale

Fig. 5 of Nomura teaches a laser peening device
 “a nozzle configured to inject liquid to a workpiece for laser peening processing, and to cause the laser beam to be incident on the liquid and propagate through the liquid to irradiate the workpiece with the laser beam” (Fig. 5 teaches an irradiation head 401 that injects liquid and laser beam to workpiece 11. Here 401 corresponds to the nozzle in the instant claim.)
 “wherein the nozzle comprises: a cylindrical casing in which an optical path of the laser beam is formed such that the cylindrical casing protects the laser beam before the laser beam is incident on the liquid;” (Fig. 5 teaches head 401 as the nozzle. The nozzle has a cylindrical casing forming the laser path. It is implied that the laser beam is protected inside the casing of 401.)
“a lens disposed on the optical path of the laser beam in the cylindrical casing, the lens being configured to concentrate the laser beam so that a focal point of the laser beam is formed at a processing position of the laser peening processing;” (Condensing lens 15 in Fig. 5.) 
“a pipe disposed in the cylindrical casing, and configured to form a flow path for the liquid,”(liquid pipe 18 forming a flow path 31 in Fig. 5.)
 “a prism disposed on the optical path of the laser beam, the prism being configured to i) receive the laser beam on an incident surface of the prism, ii) change a traveling direction of the laser beam from an incident direction to the nozzle to a gravitational direction, and iii) emit the received laser beam from an emission surface of the prism; and”(Nomura teaches an irradiation head 401 in Fig. 5. Head 401 has a prism 16 in the optical path of the laser beam 13. Prism 16 receives the beam on an incident surface, changes traveling direction, and emits the beam from an emission surface. It is implied that the head can be located such that the beam is emitted towards a gravitational direction.)
 “wherein an exit of the pipe is disposed between the prism and the workpiece to form a column of the liquid extending from the emission surface of the prism to a surface of the workpiece in the gravitational direction, and” (Fig. 5 of Nomura teaches liquid pipe 18 between prism 16 and workpiece 11.)
“wherein the laser beam emitted from the emission surface of the prism i) propagates through an entire length of the column of the liquid extending from the emission surface of the prism to the surface of the workpiece in the gravitational direction and ii) radiates the surface of the workpiece covered with the liquid.” (Fig. 5 of Nomura. It is implied that the head can be located such that the beam is emitted towards a gravitational direction.)
Regarding claim 15,
“A laser peening processing device comprising: a laser oscillator configured to oscillate a laser beam; and a nozzle configured to inject liquid to a workpiece for laser peening processing, and to cause the laser beam to be incident on the liquid and propagate through the liquid  to irradiate the workpiece with the laser beam, wherein the nozzle comprises: a cylindrical casing in which an optical path of the laser beam is formed such that the cylindrical casing protects the laser beam before the laser beam is incident on the liquid; a lens disposed on the optical path of the laser beam in the cylindrical casing, the lens being configured to concentrate the laser beam so that a focal point of the laser beam is formed at a processing position of the laser peening processing; a prism disposed on the optical path of the laser beam, the prism being configured to i) receive the laser beam on an incident surface of the prism, ii) change a traveling direction of the laser beam from an incident direction to the nozzle to a gravitational direction, and iii) emit the received laser beam from an emission surface of the prism; and a pipe disposed in the cylindrical casing, and configured to form a flow path for the liquid, wherein the laser beam that is emitted from the emission surface of the prism propagates through an entire length of a column of the liquid extending from the emission surface of the prism to a surface of the workpiece in the gravitational direction such that the laser beam radiates the surface of the workpiece covered with the liquid.” (Similar scope to claim 1 and therefore rejected under the same argument.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 8-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Hirotaka et al., JP 2016026886 (hereafter Hirotaka).
Nomura does not explicitly teach moving the workpiece and liquid collection system. Hirotaka teaches a laser processing apparatus for processing an object in a liquid with laser light. Hirotaka teaches
“The laser peening processing device according to Claim 1, further comprising: a movement mechanism configured to move the workpiece so that a processing position of the laser peening processing is irradiated with the laser beam;” (Fig. 1 and page 3, paragraph 3 teaches “By moving the processing tank 11 by the moving mechanism 13, the irradiation position of the laser beam from the laser unit 20 on the semiconductor wafer 100 placed and fixed on the support table 12, that is, the processing position can be changed.” Wafer 100 corresponds to the workpiece, support table 12 corresponds to the movable table, moving mechanism 13 and control unit 40 corresponds to the control device.)

    PNG
    media_image2.png
    599
    909
    media_image2.png
    Greyscale

Fig. 1 of Hirotaka teaches movable tank and moving mechanism
 “and a liquid collection system configured to collect the liquid injected through the nozzle, wherein the liquid collection system comprises: a liquid receiver configured to store the workpiece with an opening facing the nozzle, fixed to the movement mechanism to be moved along with the workpiece,” (Fig. 1 and page 3, paragraph 3 teaches “By moving the processing tank 11 by the moving mechanism 13, the irradiation position of the laser beam from the laser unit 20 on the semiconductor wafer 100 placed and fixed on the support table 12, that is, the processing position can be changed.” Tank 11 is the liquid receiver storing wafer 100 and have opening at the top facing nozzle and moved by moving mechanism 13 along with wafer 100.) 
“the liquid receiver comprising a discharge outlet for discharging the liquid during the laser peening processing, and a flow path configured to allow the liquid discharged through the discharge outlet to flow, the flow path being not moved by the movement mechanism.” (Please see claim interpretation above for this limitation. Fig. 1 teaches pipe 15a as the discharge outlet. Page 4, paragraph 2 teaches “A transmission pipe 15a extending from the processing tank 11 is connected to the suction port of the pump 32, and a filter 31 is provided in the transmission pipe 15a.” Fig. 1 and the description does not teach pipe 15a and filter 31 movable by mechanism 13, hence the flow path 15a is not moved by mechanism 13.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the movable table inside a tank with discharge pipe and a control device to control the movement as taught by Hirotaka to place and move the workpiece in the laser peening apparatus taught by Nomura. One of ordinary skill in the art would have been motivated to do so in order to change the processing position of a workpiece as taught by Hirotaka in page 3, paragraph 3 of the attached machine translation.)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Sano et al., US 20070262063 (hereafter Sano).
Nomura does not explicitly teach a beam expander. Sano teaches in abstract an apparatus “which can eliminate spattering of a liquid and waving of the liquid surface upon laser irradiation, and can stably irradiate a workpiece with a laser beam.” Sano teaches
“ The laser peening processing device according to Claim 1, further comprising an optical transmission system configured to transmit the laser beam oscillated by the laser oscillator to the nozzle without using an optical fiber,” (Please see claim interpretation above for this limitation. Sano teaches in Fig. 13 an optical transmission system from laser oscillator 11 to head 17(corresponds to the nozzle of the instant claim) through shutter 13, beam expander 91, and mirrors 92, and 94.)

    PNG
    media_image3.png
    496
    1001
    media_image3.png
    Greyscale

Fig. 13 of Sano teaches transmission path with beam expander and mirrors
“wherein the laser oscillator is an oscillator configured to oscillate nanosecond laser having a pulse energy exceeding 50 mJ, picosecond laser having a pulse energy exceeding 1 mJ, or femtosecond laser having a pulse energy exceeding 1 mJ.” (Sano teaches “A laser beam of a pulse energy of 200 mJ and a pulse width of 8 ns” in paragraph [16] which corresponds to a nanosecond laser with a pulse energy exceeding 50 mJ.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the beam expander as taught in Sano to the laser system as taught in Nomura; and set the pulse width as nanosecond as taught by Sano to the laser beam of Nomura. One of ordinary skill in the art would have been motivated to do so to “increase or decrease the size of the laser beam 51 so as to adjust the size of the laser beam 51 entering the irradiation head 17”as taught in Paragraph [115] in Sano.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura and Hirotaka as applied to claim 3 above, and further in view of Adachi et al., US 20080105666 (hereafter Adachi).
The primary combination of references does not explicitly teach moving the workpiece with a robot arm and drive mechanism comprising no cantilever structure. Adachi teaches a laser peening apparatus with a liquid holding head and a laser irradiation head. Adachi teaches
“The laser peening processing device according to Claim 3, wherein the nozzle is fixed not to be moved, and wherein the movement mechanism selectably comprises one of a robot arm configured to hold and move the workpiece and a drive mechanism comprising no cantilever structure, the drive mechanism being configured to move the workpiece by placing the workpiece on a movable table.”(The claim is interpreted as the movement mechanism comprises a drive mechanism since robot arm is drawn to a non-elected Species. Please see claim interpretation above for “drive mechanism”. Adachi teaches in paragraph [43-44] “The workpiece moving device 4 can move a moving base 41 in intersecting three axial directions, and can comprise machines such as a screw shaft and a gear. It is preferable that the workpiece moving device 4 includes a motor and a control device and the moving base 41 can be numerically controlled. The liquid holding head 1, the laser irradiation head 2, the condenser lens 3 and a main body 42 of the workpiece moving device 4 are fixed to a base stage (not shown) by an appropriate fixing tool and support tool. ” Thus Adachi teaches that head and lens (corresponding to nozzle) are fixed and moving mechanism places the workpiece “W” on movable base 41(aka movable table). Further, the moving device does not have cantilever.)

    PNG
    media_image4.png
    700
    804
    media_image4.png
    Greyscale

Fig. of Adachi teaches moving device 4 that moves table 41
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the moving device and base as taught in Adachi to the laser peening apparatus taught in Nomura. One of ordinary skill in the art would have been motivated to do so to in order to allow “a portion of the workpiece W which has not yet been worked but must be worked is subjected to the laser peening working in the same manner” as taught in paragraph [55] of Adachi.)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Tanaka et al., US 20060141754(hereafter Tanaka) and Ledermann, US 20080269729 (hereafter Ledermann).
The primary combination of references does not explicitly teach turning off laser oscillator in the event of earthquake. Tanaka teaches safety precaution to take for a laser apparatus in the event of an earthquake. This art is analogous to the instant claim as both are solving the same problem of shutting off oscillator in an emergency. 
 “The laser peening processing device according to Claim 1, further comprising: a seismometer configured to detect an earthquake; an uninterruptible power supply device used as a backup power supply for the laser oscillator; and a control device configured to, upon detection of an earthquake by the seismometer, perform control of stopping oscillation of the laser beam from the laser oscillator, and upon a power failure, perform control of starting the uninterruptible power supply device, and stopping the laser oscillator with electric power supplied from the uninterruptible power supply device.” (The claim is interpreted as when power fails, UPS starts and provides power to control device to shut down the laser oscillator. If there is no power failure, then control device shuts off the oscillator. 
Tanaka teaches seismic sensor 105 in Fig. 1 and 9 that detects occurrence of an earth quake and stops the laser output. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the seismic sensor as taught in Tanaka to the laser peening apparatus taught in Nomura. One of ordinary skill in the art would have been motivated to do so to in order to allow safe laser machining as  taught in paragraph [65] of Tanaka.
However, the primary combination of references does not explicitly teach uninterrupted power supply. Ledermann teaches uninterrupted power supply for a femtosecond laser in the event of power failure in paragraph [10].
Ledermann teaches in paragraph [10] “uninterruptible power supplies using a rechargeable battery are known (e.g., from DE 102 44 608 A1). These are used mostly to safeguard PC servers and large-scale computer systems against voltage fluctuations or total utility failure. When the utility failure occurs, they transmit information to the connected PC server in order to initiate a controlled shutdown of the server's operating system”. Thus Ledermann teaches that uninterruptible power supplies can shut down laser oscillator through control device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the uninterruptible power supply as taught in Ledermann to the laser peening apparatus taught in Nomura. One of ordinary skill in the art would have been motivated to do “because the functioning of most operating systems can be permanently damaged by an uncontrolled shutdown;” as taught in paragraph [10] of Ledermann.)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Lu et al., CN 106119518(hereafter Lu).
The primary combination of references does not explicitly teach valve and pump. Lu teaches a water circulation system for laser peening apparatus. Lu teaches,
“The laser peening processing device according to Claim 1, further comprising: a pure water unit configured to generate pure water from water which is not pure water;” (Please see claim interpretation above for this limitation. Fig. 1 and page 6, paragraph 2 teaches ion-absorbing device 6 with de-ionized resin to remove ion impurity from water.)

    PNG
    media_image5.png
    552
    913
    media_image5.png
    Greyscale

Fig. 1 of Lu teaches pure water unit supplying water to nozzle
 “a pump configured to pressure-feed the pure water generated by the pure water unit or water containing the pure water;” (Fig. 1 and page 3, paragraph 5 teaches water pump 3 that feeds water from water tank 1 to nozzle 14)
“and a flow regulating valve configured to regulate a flow rate of the pure water or the water containing the pure water pressure-fed by the pump, and to supply the pure water or the water containing the pure water as the liquid to the nozzle.”(Fig. 1 and page 7. Paragraph 3 teaches proportional valve 7 to adjust flow of pure water pressure-fed by pump 3 to the nozzle 14 for spraying.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the water circulation system as taught in Lu to the water system taught in Nomura. One of ordinary skill in the art would have been motivated to do so to “realize recycling of the restraint layer water in the laser strengthening process, and can effectively filter the impurity, ion in absorbing water” as taught in Abstract of Lu.)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura and Lu as applied to claim 9 above, and further in view of Varrin, Jr. et al., US 8999072 (hereafter Varrin).
Lu teaches a three way valve 4 to control flow of water in the circulation loop in Fig. 1. However, the primary combination of references  does not teach corrosion inhibitor. Varrin teaches a chemical cleaning system wherein corrosion inhibitor is added to the circulation system by an addition device. Varrin teaches,
“The laser peening processing device according to Claim 9, further comprising an addition device configured to add a corrosion inhibitor to the pure water” (Varrin teaches in Fig. 2 a holding tank 24 and a pump 25 that adds corrosion inhibitor like amine to the pure water in the circulation system.)
“in conjunction with a degree of opening of a valve configured to supply the water which is not pure water so that an amount of addition of the corrosion inhibitor per unit time is constant.” (The limitation is interpreted as the rate of addition of corrosion inhibitor is controlled. Column 16, lines 55-56 teaches that the pumping rate of addition of corrosion inhibitor is controlled. Further, Fig. 2 teaches a pressure regulating valve 28 that controls the flow of steam in the circulation system.)

    PNG
    media_image6.png
    606
    742
    media_image6.png
    Greyscale

Fig. 2 of Varrin teaches addition device and regulating valve 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the addition device for corrosion inhibitor as taught in Varrin to the water system taught in Lu. One of ordinary skill in the art would have been motivated to do so to “to mitigate the accumulation of deposits in these systems or to modify the structure of these deposits once accumulation has occurred” as taught by Varrin in column 1, lines 27-30.)
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Hu et al., US 20170252865 (hereafter Hu).
Regarding claim 16, 
“The laser peening processing device according to Claim 1, wherein the nozzle further comprises a tubular attachment disposed between the prism and the workpiece, and coupled to the exit of the pipe, wherein the tubular attachment is configured to form an end of the optical path, and wherein the tubular attachment is exchangeably attached to the casing.” (The primary combination of references does not explicitly teach a tubular attachment exchangeably attached to the casing. The term “exchangeable” is interpreted as “capable of being substituted in place of another” as in Merriam-Webster dictionary.


    PNG
    media_image7.png
    655
    650
    media_image7.png
    Greyscale

Fig. 1 of Hu teaches a tubular nozzle cap 
Hu teaches a nozzle assembly for a laser system wherein the nozzle assembly has a liquid jet nozzle and a nozzle cap. “The nozzle cap has a nozzle cap body defining a liquid jet hole axially aligned and extending through the center of the nozzle cap body” as taught in paragraph [6] of Hu. Hence, Hu is solving the same problem of forming an end of the optical path as the instant claim.
Hu teaches a nozzle cap 77 wherein 77 has a tubular shape in Fig. 1. 
Cap 77 is disposed between the workpiece and optics module 24 as taught in Fig. 1. 
Cap 77 is coupled to liquid duct 69 and forms a liquid jet 33 as taught in Fig. 1. 
The laser beam 26 is focused on the workpiece through the cap, thus forming an optical path.

    PNG
    media_image8.png
    720
    556
    media_image8.png
    Greyscale

Fig. 2 of Hu teaches a nozzle cap forming and end of optic path 
The nozzle cap is connected to the nozzle assembly through a gas manifold 83. It is implied from Fig. 1 and Fig. 2 that nozzle cap 77 is not formed integrally with nozzle assembly, thus a PHOSITA can take the cap apart and place another similar cap in place of it. Hence the nozzle cap is exchangeably attached to the nozzle assembly and any casing of nozzle assembly. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end of the nozzle in Nomura to add a tubular attachment as taught in Hu. One of ordinary skill in the art would have been motivated to do so because “a nozzle cap body defining a liquid jet hole axially aligned and extending through the center of the nozzle cap body” as taught by Hu in claim 1. )
Regarding claim 17,
“The laser peening processing device according to Claim 15, wherein the nozzle further comprises a tubular attachment disposed between the prism and the workpiece, and coupled to the exit of the pipe, wherein the tubular attachment is configured to form an end of the optical path, and wherein the tubular attachment is exchangeably attached to the casing.” (similar scope to claim 16 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on August 11, 2022 with respect to claim(s) 1, 3-5, 8-10, and 15-17 have been considered but are moot because the new ground of rejection based on the amendment of claims.
The applicant amended claims 1 and 15 and argued that this makes the laser machine distinguishable from prior art. However, a new ground(s) of rejection is made in view of Fig. 5 of Nomura as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761